DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14, 18, 20-25 are pending and being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “clamp base further comprises a soft elastomeric cover” in claim 20; “wherein each of the multiplicity of interlaced loops further comprise a roller mechanism” in claim 23; “roller mechanisms comprise contoured plastic rollers” in claim 24; and roller mechanisms comprise soft elastomeric roller covers in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 
Claim 1 is objected to because of the following informalities: claim 1 reads “a base and” should read as “a base, and” in line 2; claim 1 reads “any curved members” should read as “any of the curved members” in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14,  18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “curved members are configured to spontaneously coalesce” in lines 6-7.  It is unclear as to what the applicants as to how the curved members come together/coalesce.  Specifically, how do the curved members come together?  Is there a specific material or structure that enables this function to occur?  Claims 2-14,  18, and 20-25 are rejected by virtue of dependency on claim 1.
Claim 12 recites the limitation “wherein the clamp comprises two, three, or four interlaced loops” in lines 1-2.  The limitation is unclear as to whether the clamp comprises additional interlaced loops.  Specifically, are the interlaced loops a different and separate structure from the multiplicity of interlaced loops discussed in claim 1.  For the purpose of prosecution, the examiner interprets that the clamp comprising two, three, or four interlaced loops as the multiplicity of interlaced loops.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al (US 20120237416 A1; hereinafter “Lockwood”) in view of Yakulis, Jr. et al (US 4759523 A; hereinafter “Yakulis”) in view of Amazon (Schylling Flexi-Sphere, 2015, https://web.archive.org/web/20150424034433/http://www.amazon.com:80/Schylling-FO-FLEXI-SPHERE/dp/B000ELORXQ; hereinafter “Amazon”; wayback machine citation on 4/24/2015). 
Regarding claim 1, Lockwood teaches a flask clamp (Lockwood; Abstract; clamp for an Erlenmeyer flask or other laboratory containers) comprising: 
 (a) a base (Lockwood; para [30, 34, 37]; Fig. 1; platform 12), and multiple clamp portions that help to clamp the flask to the base.  
Lockwood does not teach a multiplicity of interlaced loops, each of the multiplicity of interlaced loops comprising a first end, a second end, and a curved member between the first end and the second end, wherein each of the multiplicity of interlaced loops are pivotally connected by the first end and the second end to the base.
However, Yakulis teaches an analogous art of supporting structure for a large laboratory flask (Yakulis; Abstract) comprising a multiplicity of interlaced loops (Yakulis; col 2, line 20-22; a flask support which preferably is comprised of flexible, fiberglass webbed straps 25 which may be sewed together), each of the multiplicity of interlaced comprising a first end (Yakulis; col 2, line 20-22; Fig. 1; suspended from the ring is a flask support…webbed straps; examiner notes that the straps connect from one side of the ring to the other and interprets the side closer to the stand in Fig. 1 as the first end), a second end (Yakulis; col 2, line 20-22; Fig. 1; suspended from the ring is a flask support…webbed straps; examiner notes that the straps connect from one side of the ring to the other and interprets the side further from the stand in Fig. 1 as the second end), and a curved member between the first end and the second end (Yakulis; Fig. 1), wherein each of the multiplicity of interlaced loops are pivotally connected by the first end and the second end to the base (Yakulis; col. 2, lines 31-34; Fig. 1; removing stop 27a, worn straps 25 may be removed and new straps put on, replacing stop 27a to hold the butted ends of the ring together).  It would have been obvious to one of ordinary skill in the art to have modified the flask clamp of Lockwood to comprise a multiplicity of interlaced loops as taught by Yakulis, because Yakulis teaches that the interlaced loops are looped to hold a flask (Yakulis; col 2, lines 35-36).  Further, examiner notes that it would 
Modified Lockwood does not teach wherein the each of the curved members are configured to spontaneously coalesce; and wherein the multiplicity of interlaced loops are configured for concerted movement when an effective opening force is applied to any curved member.
However, Amazon teaches an analogous art of multiplicity of interlaced loops (Amazon; Image 1) wherein the each of the curved members (Amazon; Image 1; examiner interprets the curved members as the wiring that forms the shapes) are configured to spontaneously coalesce (Amazon; Image 1; examiner notes that the flexi-sphere may collapse flat); and wherein the multiplicity of interlaced loops are configured for concerted movement when an effective opening force is applied to any curved member (Amazon; Image 1; expands into many shapes).  It would have been obvious to one of ordinary skill to have modified the multiplicity of interlaced loops of modified Lockwood to be configured to spontaneously coalesce and concerted movements as taught by Amazon, because Amazon teaches that the Flexi-sphere collapses and expands to create different shapes (Amazon; pp 1).  
Regarding claim 2, modified Lockwood teaches the clamp of claim 1, with the multiplicity of interlaced loops. 
Modified Lockwood does not teach wherein each of the multiplicity of interlaced loops further comprise a catch; wherein each of the multiplicity of interlaced loops further comprise a coil loop; or wherein each of the multiplicity of interlaced loops further comprise a catch and a coil loop. 
However, Amazon teaches an analogous art of multiplicity of interlaced (Amazon; Image 1) wherein each of the multiplicity of interlaced loops further comprise a catch; wherein each of the multiplicity of interlaced loops further comprise a coil loop; or wherein each of the multiplicity of interlaced loops further comprise a catch and a coil loop (Amazon; Image 1).  It would have been obvious to one of ordinary skill to have modified the multiplicity of interlaced loops of modified Lockwood to comprise a catch as taught by Amazon, because Amazon teaches that the Flexi-sphere collapses and expands to create different shapes (Amazon; pp 1).  Examiner notes that the catch is configured to engage another of the loops (Instant specification; pp 2, lines 21-22), thus the limitation is met because as seen in Image 1 the interlaced loops engage with one another.
Regarding claim 3, modified Lockwood teaches the clamp of claim 2 (the multiplicity of interlaced loops of modified Lockwood is modified to comprise the catch as taught by Amazon discussed above in claim 2), wherein each of the multiplicity of interlaced loops comprise the catch (Amazon; Image 1).  Examiner notes that the catch is configured to engage another of the loops (Instant specification; pp 2, lines 21-22), thus the limitation is met because as seen in Image 1 the interlaced loops engage with one another. 
Regarding claim 4, modified Lockwood teaches the claim of claim 3, wherein the catch comprises a sigmoidal turn in the curved member (Amazon; Image 1).  Examiner notes that the Flexi-sphere can be expanded into different shapes, thus a sigmoidal turn is formed based on the shape made. 
Regarding claim 5, modified Lockwood teaches the clamp of claim 2 (the clamp of Lockwood is modified to comprise the multiplicity of interlaced loops as taught by Yakulis), wherein each of the multiplicity of interlaced loops comprise the coil loop (Yakulis; col 2, lines 24-26; straps are looped at their ends so as to fit on the ring (15) and stops (27) are provided on the ring to hold the straps at a fixed).  ).  Examiner notes Yakulis teaches that the interlaced loops are looped to hold a flask, thus comprising the coil loop. 
Regarding claim 6, modified Lockwood teaches the clamp of claim 2 (the clamp of Lockwood is modified to comprise the multiplicity of interlaced loops as taught by Yakulis and the curved members as taught by Amazon), wherein each of the multiplicity of interlaced loops comprise the catch (Amazon; Image 1) and the coil loop (Yakulis; Fig. 1; fiberglass webbed straps 25).  Examiner notes Yakulis teaches that the interlaced loops are looped to hold a flask, thus comprising the coil loop.  Additionally, Amazon teaches the catch as seen in Image 1 which links the curved members. 
Regarding claim 7, modified Lockwood teaches the claim of claim 6 (the clamp of Lockwood is modified to comprise the multiplicity of interlaced loops as taught by Yakulis and the curved members as taught by Amazon), wherein the catch comprises a sigmoidal turn in the curved member (Amazon; Image 1).  Examiner notes that the Flexi-sphere can be expanded into different shapes, thus a sigmoidal turn is formed based on the shape made.
Regarding claim 8, modified Lockwood teaches the clamp of claim 1, wherein the base comprises a multiplicity of socket pairs (Lockwood; para [37]; Fig. 4; slots 50) comprising a first socket and a second socket arranged along the periphery of the base (Lockwood; Fig. 4; examiner notes that slot 50 comprises two socket members for each wire forms), wherein the multiplicity of socket pairs is equal to the multiplicity of interlaced loops (Lockwood; Fig. 4), and wherein the first socket and the second socket of a single socket pair are configured to receive the first end and the second end of a single interlaced loop (Lockwood; para [37]; Fig. 4; the slots accommodate the wire forms 40).  Examiner notes that the clamp is modified to comprise the multiplicity of interlaced loops, thus the socket members are capable of receiving the ends of a single interlaced loop.
Regarding claim 9, modified Lockwood teaches the clamp of claim 1, wherein the base comprises a multiplicity of socket pairs (Lockwood; para [37]; Fig. 4; slots 50) comprising a first socket and a second socket axially offset from one another and arranged along the periphery of the base (Lockwood; Fig. 4; examiner notes that slot 50 comprises two socket members for each wire forms; examiner notes the axis is not defined and interprets axially offset as any axis along the periphery of the base), wherein the multiplicity of socket pairs is equal to the multiplicity of interlaced loops (Lockwood; Fig. 4), and wherein the first socket and the second socket of a single socket pair are configured to receive the first end and the second end of a single interlaced loop (Lockwood; para [37]; Fig. 4; the slots accommodate the wire forms 40).  Examiner notes that the clamp is modified to comprise the multiplicity of interlaced loops, thus the socket members are capable of receiving the ends of a single interlaced loop.
Regarding claim 10, modified Lockwood teaches the clamp of claim 1 (the clamp of Lockwood is modified to comprise the multiplicity of interlaced loops as taught by Yakulis and the curved members as taught by Amazon), wherein the multiplicity of interlaced loops are pivotally connected to the base via a multiplicity of torsion spring pairs (Yakulis; Fig. 1; fiberglass webbed straps 25) comprising a first torsion spring formed from or connected to the first end of a single interlaced loop and a second torsion spring formed from or connected to the second end of the single interlaced loop (Yakulis; Fig. 1; fiberglass webbed straps 25; examiner interprets one end of the strap as the first torsion spring connected to the first end and the opposing end of the strap as the second torsion spring connected to the second end), and wherein the multiplicity of torsion spring pairs is equal to the multiplicity of interlaced loops (Yakulis; Fig. 1).  Examiner notes that the coil loops may act as torsion springs, thus the examiner interprets that the coil loops comprise the torsion springs.   
Regarding claim 11, modified Lockwood teaches the clamp of claim 1 (the clamp of Lockwood is modified to comprise the multiplicity of interlaced loops as taught by Yakulis and the curved members as taught by Amazon), wherein the multiplicity of interlaced loops are equally spaced around the periphery of the base (Yakulis; Fig. 1).  
Regarding claim 12, modified Lockwood teaches the clamp of claim 1 (the clamp of Lockwood is modified to comprise the multiplicity of interlaced loops as taught by Yakulis and the curved members as taught by Amazon), wherein the clamp comprises two, three, or four interlaced loops (Yakulis; Fig. 1; fiberglass webbed straps 25).
Regarding claim 13, modified Lockwood teaches the clamp of claim 1, wherein clamp is configured to receive an Erlenmeyer flask, a Florence flask, a round-bottom flask, or a cylindrical beaker (Lockwood; para [30]; Fig. 1; an Erlenmeyer flask 18 is held within a flask clamp 20).
Regarding claim 14, modified Lockwood teaches the clamp of claim 1, wherein the clamp further comprises one or more magnets attached to the base and extending downwardly from the base (Lockwood; para [37]; Fig. 1, 2; the magnetic pressure of the magnets 36 holds the clamp 20 against the shaker platform 12).  Examiner notes that the magnets are fitted into the circular openings 34, thus extending downwardly from the base. 
Regarding claim 18, modified Lockwood teaches the clamp of claim 1, wherein the clamp further comprises at least one positioning boss extending downward from the base or wherein the clamp further comprises at least one threaded fastener extending downward from the base (Lockwood; para [33]; Fig. 2; flask clamp 20 includes three (3) downwardly extending positioning bosses 32).
Regarding claim 20, modified Lockwood teaches the clamp of claim 1, wherein the clamp base further comprises a soft elastomeric cover (Lockwood; para [9, 42]; Fig. 6; The clamp base also preferably includes a removable, elastomeric cover… elastomeric cover 146).
Regarding claim 22, modified Lockwood teaches the clamp of claim 1, wherein the base further comprises a frictional surface on the base which engages the bottom of a flask (Lockwood; para [9]; Fig. 6; elastomeric cover that provides a frictional surface for the base of the flask). 
Regarding claim 23, modified Lockwood teaches the clamp of claim 1, wherein each of the multiplicity of interlaced loops further comprise a roller mechanism mounted on each curved member (Lockwood; para [32]; Fig. 6; contoured plastic rollers 38).
Regarding claim 24, modified Lockwood teaches the clamp of claim 23, wherein the roller mechanisms comprise contoured plastic rollers (Lockwood; para [9, 32]; contoured plastic rollers or roller sets).
Regarding claim 25, modified Lockwood teaches the clamp of claim 23, wherein the roller mechanisms comprise soft elastomeric roller covers (Lockwood; para [8]; Fig. 6; the rollers are made of plastic and/or have a soft elastomeric (e.g. silicone) sleeve). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798